I cannot agree to the opinion announced by the majority. I understand it to be a variance with the Constitution and statutes of this State, and in open defiance to the opinion in Ex parte Heyman, 45 Tex.Crim. Rep., where this language is found: "However, it may be contended that inasmuch as it is conceded that a commissioner's precinct, or a school district, may embrace two or more justice precincts or parts thereof, or embrace towns and cities, the Legislature can do directly what it is authorized to do indirectly; that is, it can bring together originally two or more justice precincts, and thus constitute the same local option territory. We answer this by the observation that the Constitution authorizes the one, but does not authorize the other. Ita lex scripta est."
This and the whole tend and trend of decisions hold that the commissioner's precinct can order a local option election, regardless of the status of minor subdivisions of said commissioners' precinct on local option. The law in this case was doubtless brought about by virtue of that decision. Hence I dissent from the opinion of the majority.